*151
By the Goiurt

— Elandbau, J.
This was an action on a promissory note, in which the Defendant allowed judgment to pass against him by default. lie now sues out a writ of error from this Court, complaining that the Clerk assessed the damages at too great a sum, and made allowances of items of costs and disbursements which were erroneous and unauthorized by law.
The case falls within the ruling we made in the case of Babcock & Hollinshead vs. Sanborn & French, decided at this term, which involved kindred questions, and must be determined the same way. Judgment affirmed.
Emmett, C. J., dissents.